[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The court, based on the evidence deemed credible, finds the following facts.
1. The plaintiff, Francis T. Zappone Company, a Connecticut corporation, and the defendant, Stephen Ronalter d/b/a Marantha Photography, entered into a commercial lease dated January 29, 1987. The term of the lease is February 1, 1987 to January 31, 1992. Plaintiff's exhibit 1.
2. The lease provides that the defendant agrees to pay a pro rata share of maintenance, tax increases and insurance increases for the common areas within the shopping center in which the premises are located. Plaintiff's exhibit 1 33.
3. The defendant's leased premises occupy 12.5 percent of the commercial floor space on the ground level of a two-story building, which has residential apartment units on its second floor. Plaintiff's exhibits 2 and 4.
4. The defendant paid the plaintiff's billing for the common areas until November 1, 1988 based upon the defendant's occupying 12.5  percent of the commercial floor space in "a commercial building", which, we think, was the intent of the parties in entering this written lease. Plaintiff's exhibit 1 33.
5. There is presently a balance due under the lease for the common area charges in the amount of $4,800.
6. Despite the plaintiff's demands for the monies due, the defendant has failed to pay them and has breached the lease agreement.
7. The lease also provides that in the event suit is brought for sums due under it, the prevailing party shall be entitled to cost incurred in connection with any legal action including reasonable attorney's fees. Plaintiff's exhibit 2 22.
The court makes the following conclusions. CT Page 358
1. The plaintiff is entitled to $4,800 damages plus costs and prejudgment interest pursuant to 37-3a of the Connecticut General Statutes.
2. Additionally, the plaintiff is awarded $700.00  for attorney's fees.
3. The defendant submitted a special defense to the claim, but in that regard failed in his proof.
A judgment may enter accordingly.
So ordered
WILLIAM PATRICK MURRAY, J. A Judge of the Superior Court